Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior arts of Zhang (US 10,355,394), Tsai (US 2019/0348785) and GU (US 2021/0111508) teach “a connector, comprising: a plug-in assembly provided with a cavity at a rear end of the plug-in assembly wherein the plug-in assembly comprises a plurality of conductive terminals , and each of the plurality of conductive terminals is partially exposed in the cavity ; an insulating body provided with a plug-in groove at a front end of the insulating body wherein a front end of the plug-in assembly is located in the plug-in groove, a rear end of the insulating body is coated on an outer side of the plug-in assembly, and waterproof ports are provided on two sides of the insulating body ; and a waterproof adhesive block , wherein the cavity is filled with the waterproof adhesive block”.
However, none of Zhang (US 10,355,394), Tsai (US 2019/0348785) and GU (US 2021/0111508) teaches “a waterproof adhesive block, wherein the cavity is injection-molded and filled with the waterproof adhesive block, and each of the waterproof ports is at least partially injection-molded and filled with the waterproof adhesive block”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in independent claim 1. These limitations, in combination with the remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable. Claims 2 – 10 are dependent on clam 1and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        8/16/2021.
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831